     Case 1:20-cv-01047-DAD-SAB Document 16 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANA GRAY,                                         No. 1:20-cv-01047-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    A. KHOO, et al.,
                                                         (Doc. No. 13)
15                       Defendants.
16

17           Plaintiff Dana Gray is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 6, 2020, the assigned magistrate judge issued the pending findings and

21   recommendations, recommending that plaintiff’s motion for a preliminary injunction (Doc. No. 9)

22   be denied. (Doc. No. 13.) Specifically, the magistrate judge found the court is unable to

23   determine whether plaintiff is likely to succeed on the merits of her claims because her complaint

24   has not yet been screened. (Id. at 2–3.) The magistrate judge also found that since no defendant

25   has yet appeared in this action, the court does not have jurisdiction to order the injunctive relief

26   that plaintiff is seeking in her pending motion. (Id. at 3.) On August 17, 2020, plaintiff filed

27   timely objections to the pending findings and recommendations. (Doc. No. 14.)

28   /////
                                                        1
     Case 1:20-cv-01047-DAD-SAB Document 16 Filed 09/02/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of this case. Having carefully reviewed the file, including plaintiff’s objections,

 3   the court finds the findings and recommendations to be supported by the record and proper

 4   analysis.

 5          In her objections, plaintiff “concedes that it will be most practical for this Court to keep

 6   [her] preliminary injunction [motion] pending until the case is screened . . . and Defendants can

 7   be served.” (Doc. No. 14 at 2.) She therefore requests that her motion for a preliminary

 8   injunction remain pending until her complaint can be screened. (Id.) The court will decline that

 9   request. For the reasons set forth in the pending findings and recommendations, plaintiff’s

10   motion for a preliminary injunction will be denied without prejudice to its refiling at the

11   appropriate time if plaintiff wishes to pursue that relief. In this regard, plaintiff need not actually

12   file another motion for preliminary injunction on the docket but instead can simply file a re-notice

13   Docket Number 9.

14          Accordingly,

15          1.      The findings and recommendations issued on August 6, 2020 (Doc. No. 13) are

16                  adopted in full; and,

17          2.      Plaintiff’s motion for a preliminary injunction (Doc. No. 9) is denied without

18                  prejudice to its refiling.

19   IT IS SO ORDERED.
20
        Dated:     September 1, 2020
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                         2
